Citation Nr: 0532810	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE
Entitlement to service connection for post-traumatic 
osteoarthritis.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942 and in the Regular Philippine 
Army from February 1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service Department records do not support the assertion 
that the veteran is a prisoner of war (POW).

3.  Osteoarthritis did not begin during service or within one 
year of discharge from service.


CONCLUSIONS OF LAW

1.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1(y) (2005).

2.  The veteran's osteoarthritis was not incurred in or 
aggravated by service, nor is it presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Va. App. 112, 119-
120 (2004), that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was initially given VCAA notice in October 2003, 
prior to the January 2004 AOJ decision here on appeal.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  

The Board also finds that the RO did not fail to comply with 
the VCAA's duty to assist when it did not order a medical 
examination for the veteran, despite the veteran's request 
for one.  VA is required to order a medical exam if the 
evidence on record is insufficient to decide the claim but 
otherwise indicates that the veteran has a disability and 
that there is a potential connection between that disability 
and the veteran's service.  See 38 C.F.R. § 3.159(c)(4).  
Because there is no evidence that the veteran's current 
disability is related to service, an examination was not 
necessary to resolve the claim.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran claims that he developed post-traumatic 
osteoarthritis during service.  The veteran's October 1946 
discharge examination indicates that the veteran was fit when 
he was released from active service.  His June 1946 
certification of honorable discharge specifically identifies 
malaria as the veteran's only sickness during service.   
Treatment records from 1962 to 2001 contain one indication 
that in 1998 or 1999, the veteran complained of arthritic 
pains.  In March 2003, the veteran's physician indicated that 
the veteran has osteoarthritis in his back and knees.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

The veteran seeks service connection for post-traumatic 
osteoarthritis, which is a disease specific as to former 
prisoners of war under 38 C.F.R. § 3.309(c).  Service 
connection may be granted for the conditions listed in that 
regulation if the veteran was a prisoner of war for at least 
thirty days and manifests symptoms of one or more of the 
conditions to a degree of ten percent or more at any time 
after discharge.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 
3.309(c).  The presumption applies even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. § 3.307(a).  

In his February 2003 claim, the veteran stated that he was a 
prisoner of war from April 9, 1942, to August 15, 1942.  The 
presumption will not apply in this case, however, because 
Service Department records do not support the veteran's 
alleged status as a POW.  In June 2001, the Service 
Department certified that from April 1942 to February 1945, 
which includes the alleged period of internment, the veteran 
was not engaged in miliary activities.  The Service 
Department did not certify the veteran's alleged POW status.  
Service Department assessments are binding on VA.  See 
Spencer v. West, 13 Vet. App. 376, 380 (2000).  

The veteran has alleged that he has a form of arthritis, 
which is classified as a chronic disease under 38 C.F.R. § 
3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of discharge.  See 38 C.F.R. §§ 
3.307(a)(2), 3.309(a).  The presumption will not apply in 
this case because there is no evidence suggesting that the 
veteran displayed symptoms of arthritis within one year of 
his 1946 discharge.  The veteran's service medical records do 
not contain an indication of arthritic symptoms, and the 
veteran's first identifiable complaint of arthritis occurred 
in 1998 or 1999.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Without the application of a presumption, direct service 
connection is established by showing that the veteran 
sustained an in-service injury or disease, that the veteran 
developed a chronic disability, and that the service injury 
or disease proximately resulted in the disability.  See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Because these 
elements frequently involve medical determinations outside 
the range of common experience or common knowledge, medical 
evidence is generally required to support veterans' claims.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuing 
symptomatology after service is required.  See 38 C.F.R. § 
3.303(b).  Medical evidence must verify that the 
symptomatology relates to a current condition.  See Savage, 
10 Vet. App. at 497.  

The veteran's service medical records contain no indication 
that the veteran sustained any in-service injury or disease.  
Furthermore, there is no evidence that the veteran 
experienced ongoing symptomatology of post-traumatic 
osteoarthritis immediately after service.  In fact, the 
veteran's first identifiable complaint related to any form of 
arthritis occurred in 1998 or 1999.  

In addition, the veteran does not have any identifiable 
disability that could be linked directly to service.  The 
veteran has not been diagnosed as having post-traumatic 
osteoarthritis; the veteran has been diagnosed as having 
osteoarthritis, but there is no indication that the injury is 
of a post-traumatic nature.  More importantly, there is no 
medical evidence linking the veteran's current disability 
(osteoarthritis) to service.  Therefore, because there is no 
evidence that the veteran sustained an in-service injury that 
caused a current disability, the Board must deny the claim 
for presumptive or direct service connection.


ORDER

Service connection for post-traumatic osteoarthritis is 
denied.


___________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


